tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan -5 qe-t ep e a tb uic legend taxpayer a individual b association c company d amount ira x dear as supplemented by this is in response to your letter dated additional correspondence in which you request an extension of the 60-day rollover period found in sec_408 of the internal_revenue_code applicable to individual_retirement_accounts iras your request is based on the following facts and representations taxpayer a age represents that he received a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a's mental condition which impaired his ability to make financial decisions during the 60-day period taxpayer a maintained ira x with company d on or about taxpayer a withdrew amount from his ira x seeking better investment returns taxpayer a states he was placed on administrative on or about leave from his position with company d because of his mental health problems page documentation including a statement detailing taxpayer a’s debilitating mental condition shows that taxpayer a was under the care of mental health specialists including individual b of association c during the period mid-april until early january taxpayer a has also submitted documentation that shows that during this same period his medical_condition also resulted in his failure to handle his general financial affairs including making mortgage payments paying utility bills and making credit card payments on or about taxpayer a contributed as a purported rollover_contribution amount into an ira maintained in his name with company d based on the facts and representations you on behalf of taxpayer a request that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount which was rolled over into an ira on or about which was after the expiration of the day rollover period because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a failure on the part of taxpayer a to accomplish a timely rollover because of his mental condition which rendered him dysfunctional and impaired his ability to handle his financial affairs thus based on the above facts and representations pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount pursuant to this ruling letter taxpayer a’s rolling over amount into an ira on or about constitute a valid rollover_contribution except as noted below requirements of code sec_408 except the 60-day requirement were met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 provided all other is deemed to page we note that taxpayer a has attained age thus pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts required to be distributed pursuant to code sec_401 made applicable to an ira pursuant to code sec_408 with respect to any calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ld at please address all correspondence to se t ep ra t3 sincerely yours pos vl rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
